UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4685


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARTINEOUS LEON HOPPER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:05-cr-00031-LHT-2)


Submitted:   February 7, 2011             Decided:   March 1, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ann L. Hester, Fredilyn
Sison, Assistant Federal Defenders, Charlotte, North Carolina,
for Appellant.     Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Martineous    Leon       Hopper         pled   guilty,    pursuant         to   a

written plea agreement, to conspiracy to possess with intent to

distribute cocaine base, in violation of 21 U.S.C. § 846 (2006).

The district court sentenced Hopper as a career offender to 188

months’      imprisonment,       the     bottom         of   the     Guidelines       range.

Appellate      counsel     filed        a     brief      pursuant       to       Anders       v.

California, 386 U.S. 738 (1967), in which she asserts there are

no    meritorious      issues    for     appeal        but    questions      whether      the

district       court    erred     in        counting         Hopper’s       prior    felony

convictions      for    assault        with       a    deadly      weapon    as     separate

offenses under U.S. Sentencing Guidelines Manual (USSG) § 4B1.1

(2008).      Hopper filed a pro se supplemental brief. ∗                         Finding no

error, we affirm.

              Appellate review of a sentence, “whether inside, just

outside, or significantly outside the Guidelines range,” is for

abuse of discretion.             Gall v. United States, 552 U.S. 38, 41

(2007).        This     review     requires           consideration         of    both    the

procedural and substantive reasonableness of a sentence.                             Id. at

51.        “Procedural reasonableness evaluates the method used to

       ∗
       In addition to counsel’s argument, Hopper contends that
the district court erred in failing to state specifically on the
record that it had considered the crack/powder disparity.     We
have carefully reviewed the record and conclude that Hopper’s
claim is without merit.



                                              2
determine a defendant’s sentence.”                        United States v. Mendoza-

Mendoza,    597    F.3d    212,       216     (4th      Cir.    2010).         In   contrast,

“[s]ubstantive         reasonableness            examines       the     totality      of    the

circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied

the standards set forth in [18 U.S.C.] § 3553(a) [(2006)].”                                Id.

            This       court    must       assess       whether      the    district       court

properly   calculated          the    advisory        Guidelines       range,       considered

the § 3553(a) factors, analyzed any arguments presented by the

parties,    and     sufficiently            explained          the    selected       sentence.

Gall, 552 U.S. at 49-50; see also United States v. Lynn, 592

F.3d 572, 576 (4th Cir. 2010) (“[A]n individualized explanation

must accompany every sentence.”); United States v. Carter, 564

F.3d 325, 330 (4th Cir. 2009).                       A sentence imposed within the

properly calculated Guidelines range is presumed reasonable by

this court.       Mendoza-Mendoza, 597 F.3d at 217.

            Counsel        asserts            that       Hopper’s           prior      assault

convictions       should   not       be     counted      as     separate      offenses      for

career    offender      purposes       because          they    were       consolidated     for

sentencing.       However, our review of the record reveals that the

charges    were     separated         by    an       intervening       arrest,       see    USSG

§ 4A1.2(a)(2): Hopper was arrested on June 4, 1996, for felony

assault    with    a    deadly       weapon      with    intent       to    inflict    serious

injury, and he was arrested on December 9, 1996, for felony

                                                 3
assault    with    a    deadly    weapon    with      intent     to    inflict   serious

injury on a different victim.                Accordingly, the district court

correctly      found     that    Hopper’s       prior    convictions       counted      as

separate convictions for the purpose of calculating his sentence

under    the    career    offender       guideline.        See    USSG     §§ 4B1.1(a),

4B1.2(c).       Therefore, we conclude that the district court did

not commit procedural or substantive error, or otherwise abuse

its     discretion,      in      imposing       a    188-month        within-Guidelines

sentence.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the judgment of the district court.                                This

court requires that counsel inform Hopper, in writing, of the

right to petition the Supreme Court of the United States for

further review.          If Hopper requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.         Counsel’s motion must state that a copy thereof

was served on Hopper.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the     court    and       argument   would      not    aid    the

decisional process.

                                                                                 AFFIRMED



                                            4